United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-40465
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DEREK GLASPER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6-01-CR-31-5
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Derek Glasper has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Glasper was sent a copy of

counsel’s motion and brief, but has not filed a response.

     Glasper knowingly and voluntarily waived his appeal rights,

except as to sentencing guidelines determinations, and our

independent review of the brief and the record discloses no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40465
                               -2-

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.